Citation Nr: 1758540	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  11-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel





INTRODUCTION

The Veteran served on Active Duty for Training (ACDUTRA) from June 1975 to October 1975 and on active duty from January 2003 to April 2004, with additional service with the Mississippi Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously remanded in September 2016 for further development.  The Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran's asthma did not arise during his period of ACDUTRA, from June 1975 to October 1975, nor was his asthma otherwise related to such period of service.

2.  The most probative evidence of record clearly and unmistakably shows that the Veteran's asthma preexisted his period of active duty service, from January 2003 to April 2004, and was not aggravated beyond normal progression by his active duty service.

3.  A right shoulder disability was not shown during active duty service or for several years thereafter, and the most probative evidence indicates that the Veteran's right shoulder disability is not related to service.







CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for asthma have not been met.  38 U.S.C. §§ 101, 1110, 1111, 5107 (West 2012); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (2017).

2.  The criteria for establishing service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the person was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101(24) (West 2012); 38 C.F.R. § 3.6(a).  In other words, with respect to Reserve service, service connection may only be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty training.  Service connection is generally not legally merited when a disability on inactive duty training results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309. 

Additionally, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded on a veteran's examination report are to be considered as "noted."  38 C.F.R. § 3.304(b).  When a preexisting condition is not noted on a veteran's entrance examination, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

A preexisting disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Presumptive periods for service connection, the presumption of soundness, and the presumption of aggravation do not apply to ACDUTRA or INACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or by an injury incurred or aggravated in the line of duty during INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf  be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Asthma

The Veteran contends that his asthma is related to his military service, or alternatively, caused or aggravated by his active duty service.  On his application for compensation for this condition he noted the condition began in 2000.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with asthma.  Accordingly, the first criterion for establishing service connection has been met.  Thus, as discussed below, in order to warrant service connection for asthma, it must be shown that the condition had its onset in or was otherwise related to his period of ACDUTRA from June to October of 1975, or that the Veteran's preexisting asthma was aggravated beyond normal progression by his period of active service from January 2003 to April 2004.

Service treatment records from the Veteran's first period of ACDUTRA show that in October 1975, the Veteran marked "yes" as to having shortness of breath on his separation report of medical history.  At that time, the Veteran was released from ACDUTRA.

Per an August 1998 reenlistment examination, the Veteran's lungs and chest were marked normal and no other abnormalities were found.  During an April 2002 retention examination, the Veteran's chest and lungs were found to be normal and per the Veteran's report of medical history at that time, he denied shortness of breath, asthma or any breathing problems, or wheezing problems.  However, he did note that he had been hospitalized for pneumonia in Mississippi, but failed to provide a date. 

During the Veteran's period of active duty service from January 2003 to April 2004, a February 2003 pre-deployment health assessment listed emphysema and a history of asthma and chronic obstructive pulmonary disease (COPD) which was also listed on his chronological record of medical care at that same time.  A February 2003 chest x-ray revealed suboptimal inspiration but no obvious acute cardiopulmonary abnormality.  Thereafter, a March 2004 chest x-ray revealed normal lungs, with no evidence of active disease.  The cardiac silhouette and great vessels were found to be within normal limits.  The mediastinum, pleura, diaphragm, and bony thorax were noted as unremarkable.  Further, in June 2007, the Veteran was placed on physical profile in part due to extrinsic asthma associated with COPD.

VA treatment records dated from September 2008 show that the Veteran uses an albuterol inhaler once per week for his asthma.  In June 2010, the Veteran's asthma was noted as being in good control with the Veteran using albuterol as needed.  Thereafter, in June 2012, his asthma was also noted as stable.  In fact, the Veteran's asthma has been noted as being in good condition or stable from 2012 to the present.  Most notably, the Veteran's asthma was noted as being asymptomatic in March 2016 and as recently as July 2017, the Veteran was noted as having no asthma.

In September 2009, the Veteran's acquaintance, K.P., a licensed practical nurse, submitted a buddy statement which, in pertinent part, addressed the Veteran's asthma.  In this regard, the nurse stated that she has witnessed a severe decline in the Veteran's health over the past six years since his return from overseas and that he has severe asthma, shortness of breath, breathing difficulties due to being exposed to tuberculosis while overseas, and has a frequent chronic cough.  She further stated that after a year of being overseas, the Veteran returned to the U.S. and began treatment for tuberculosis, had a reaction to the medication, which caused renal failure and he had to be hospitalized.

The Veteran underwent VA examination in February 2013.  The Veteran was diagnosed with asthma with a reported onset day of late 1970s or early 1980s.  At that time, the examiner noted that the Veteran's 1975 enlistment examination made no mention of any shortness of breath, asthma, or any respiratory conditions.  Further, the examiner stated that the Veteran was a poor historian for how, when or where he was diagnosed with asthma and that the Veteran thinks it was around the 1970s or early 1980s.  The examiner stated that the Veteran said he was short of breath at times and was given an inhaler, that the Veteran was a smoker for a number of years (he smoked about three packs-per-day for 12 years by his report), and there was no evidence that the Veteran was ever confirmed to have emphysema/COPD.  Although it was noted on some of his medical reviews where the Veteran was providing history, the examiner stated that there is not any documentation or medical examination demonstrating evidence for emphysema or COPD.

The examiner also noted that the Veteran's August 1998 reenlistment examination was silent for any mention of asthma, shortness of breath, or any other respiratory condition.  Further, she stated that notes in 2003, 2007, and 2009 mention that the Veteran has asthma and/or COPD and emphysema, but these are not notes documenting any physical examination or diagnostic testing confirming such diagnoses.  The examiner concluded that these notes were either the Veteran self-reporting these diagnoses or the examiner at that time stating the Veteran has a history of these diagnoses.  The examiner further stated that the Veteran's most recent treatment notes from his primary care physician mention his asthma as being stable from 2010 to 2012.  The examiner also remarked that there is no evidence of imaging, clinical evaluation, or pulmonary function tests (PFTs) in 2010 for any emphysema/COPD for the Veteran.  As per the Veteran, the examiner stated, that the only inhaler he has ever used has been some occasional albuterol, but he has never required any intubation and has not had any major asthma exacerbation any time recently.  The examiner also noted that the Veteran stated that he had been pretty stable and that he no longer smokes.

Per chest x-rays at the time of examination in 2013, the examiner noted that degenerative arthritic changes were seen at the right acromioclavicular (AC) joint, normal sized heart, normal vascularity, and scarring at the left lateral costophrenic angle.  No peripheral infiltrates or pleural effusions were found and there was no change since a February 2010 chest examination.  In addition, the examiner noted that the Veteran was diagnosed with asthma and uses a single inhaler to treat his asthma as needed.  Moreover, she stated that the Veteran is not on any medications or inhalers for COPD/emphysema; thus, the examiner doubted that diagnosis.  Also, she explained that asthma is typically only detected on PFTs if the patient is having an asthma attack/exacerbation while having the PFT; thus, his PFTs would be expected to be normal even with the diagnosis of asthma if he was not having an acute exacerbation at the time of the PFTs.  

Finally, the examiner opined that the Veteran's asthma, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by his active service.  As her rationale, the examiner explained that review of the Veteran's service treatment records, claims file, and treatment records demonstrate no asthma exacerbation or need for any real treatment of asthma.  Indeed, the examiner stated that it seems the Veteran controlled his asthma himself with occasional use of his albuterol inhaler.  As a result, the examiner concluded that there is nothing to suggest that the Veteran's preexisting asthma was aggravated beyond its natural progression by his active duty service.

Per the September 2016 Board remand, in February 2017 an addendum opinion was obtained from the 2013 examiner to address whether the Veteran's asthma was related to his first period of ACDUTRA.  The examiner opined that it was less likely than not that the Veteran's asthma began during his first period of ACDUTRA from June 1975 to October 1975 or was otherwise related to this period of service.  As her reasoning, the examiner explained that the Veteran's 1975 enlistment examination did not document any evidence of asthma/COPD/emphysema and there were no medical records to review for this period of active duty (the examiner found only enlistment and separation examination documents).

In this regard, the examiner noted that the 1975 separation examination, which provided no physical examination for review, only the Veteran's subjective complaints, does have shortness of breath (and seemingly chest pain, but it is not clear as the copy quality is very poor) checked.  Given that shortness of breath is not a diagnosis of asthma (many, many things can make one short of breath) and given that notes from the Veteran's service in the National Guard in the 1980s and his reenlistment examination in 1998 which do not mention (from the physician's or Veteran's standpoint) any evidence of shortness of breath, asthma, or COPD/emphysema, the examiner concluded that it would be less than likely that one box stating "shortness of breath" on a form from October 1975 confirmed a diagnosis of asthma in the Veteran.  The examiner explained that the first time the Veteran mentioned having any lung issues (asthma, emphysema/COPD) started around 2001-2002 and it is noted many, many times that the Veteran is a heavy and long-term smoker.  Thus, the examiner opined that it is more likely than not that the Veteran's breathing issues (asthma/COPD/emphysema) developed after his first period of ACDUTRA but before his second period of active duty service and are secondary to his history of smoking, not to any event during any period of active duty.

Addressing the September 2009 opinion statement from K.P., a licensed practical nurse, suggesting that the Veteran's lung issues are secondary to his being exposed to tuberculosis, the 2017 examiner explained that the Veteran only had latent tuberculosis (meaning his skin test converted because he may have been exposed to active tuberculosis); however, the Veteran never had active tuberculosis himself.  Thus, she concluded that tuberculosis was not a source of his breathing difficulties. 

In weighing the opinions of record, great weight is given to the opinion of the February 2013/ 2017 examiner.  The VA examiner's opinions were based upon examination of the Veteran, review of the medical records, and were supported by detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). 

Conversely, the September 2009 opinion from K.P., a licensed practical nurse, provided no rationale for her conclusion nor did she take into account the medical evidence of record.  Thus, the Board finds her opinion is entitled to minimal, if any, probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Upon review of the record, the Board notes the Veteran does not contend and the evidence does not show his asthma arose during his first period of active service. While the Veteran marked "shortness of breath" on his 1975 separation report of medical history, the 2017 VA examiner explained why such does not relate to the Veteran's later diagnosed asthma.  Accordingly, service connection based on his first period of service is not warranted.

Moreover, the Veteran has also stated that his asthma began in the late 1970s or early 1980s, as noted in the February 2013 VA examination.  However, the examiner at that time noted the Veteran to be a poor historian and the Board notes that this report as to the date of onset of the Veteran's asthma is inconsistent with his report of onset on his August 2009 VA application for compensation and with the claims file.  As mentioned, the earliest evidence of any lung condition was not noted until 2001-2002.  Accordingly, his contention that his asthma began in the late 1970s or early 1980s is not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

The Veteran contends that his asthma arose during 2000, and as stated by the examiner, the first mention of any lung issues of record did not begin until 2001-2002.  However, to the extent these were dates of INACDUTRA, only injuries, not disease processes, occurring during inactive duty training are subject to service connection.  Accordingly, service connection based on a period of INACDUTRA is not warranted.

In this case, the Veteran was not shown to suffer from an exacerbation of asthma during his period of active duty service from January 2003 to April 2004.  Moreover, the VA examiner explained why the Veteran's asthma was not shown to have been aggravated by service and the Veteran's VA treatment records are consistent with the VA examiner's opinion.  

While the Veteran believes that his current asthma is related to service, or caused or aggravated by his service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a respiratory condition, to include asthma, are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his asthma is not competent medical evidence.  Moreover, whether the symptoms he experienced in service or following service are in any way related to his current asthma is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Board finds the opinion of the 2013/2017 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the competent and probative evidence indicates that the Veteran's asthma did not arise and was not otherwise related to his period of ACDUTRA, from June 1975 to October 1975.  In addition, the Veteran's asthma clearly and unmistakably existed prior to his period of active duty service, from January 2003 to April 2004, and was not aggravated by his active duty service.  Accordingly, the claim for service connection for asthma must be denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 56-57.

B.  Right Shoulder

The Veteran contends that his right shoulder disability is related to his active duty service.  In this regard, per VA treatment records dated September 2008, the Veteran is noted as having right shoulder pain for five years which started while in Iraq; however, the Veteran did not remember a specific incident on injuring his shoulder.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with right rotator cuff tendonitis, as shown on the May 2017 VA examination.  Accordingly, the first criterion for establishing service connection has been met.  Thus, the remaining question in this case becomes whether such condition is related to service.

Service treatment records are negative as to any complaints of, treatment for, or diagnoses of a right shoulder disability during the Veteran's active duty service.  Following service, VA treatment records continue to note diagnoses of pain in the right shoulder.  The Board also notes that, as mentioned above, the February 2013 VA examiner noted degenerative arthritic changes at the right AC joint per chest x-rays at that time.  Private treatment records show that the Veteran underwent physical therapy for right shoulder muscle weakness and joint pain from February 2017 to March 2017.

In sum, a right shoulder disability was not shown in service, or within one year after the Veteran's separation from his active duty service.  Thus, competent evidence linking the current condition with service is required to establish service connection.  

Per the 2009 statement submitted by K.P., the Veteran's shoulder problems were also addressed.  In this regard, she stated that she has witnessed the decline in the Veteran's health over the past six years since his return from overseas.  She also stated that she has witnessed the Veteran's inability to reach and grasp objects at times with his right arm and hand due to severe shooting pain in his right shoulder upon reaching for the object.  Moreover, she noted she had been in a vehicle with the Veteran and while he was driving, he all of a sudden experienced severe pain and numbness to his right shoulder to the point where he pulled over and she had to drive.  Right shoulder pain, she stated, also greatly affects his job as a truck driver and his day-to-day activities.  She remarked that right shoulder pain keeps the Veteran from resting and often wakes him up in the middle of sleeping while on the truck at work.  Finally, she noted that the Veteran's right shoulder pain is unrelieved by over-the-counter medication.

Per the September 2016 Board remand, the Veteran was afforded VA examination in May 2017.  At that time, the examiner diagnosed right rotator cuff tendonitis as of 2017.  The examiner also noted that the Veteran reported an onset date around 2000 and that the condition was a result of wear and tear during active duty.  The Veteran also reiterated his contention that he injured his shoulder during active duty, but was unsure of the mechanism on injury.  The examiner opined that the Veteran's right shoulder condition was less likely than not incurred in or caused by an in-service injury, event, or illness that occurred during the Veteran's active duty service from 2003 to 2004.  As her reasoning, she explained that while the Veteran was noted to have a right shoulder condition on examination, there was no objective evidence showing that this condition was related to service as there was no evidence of chronicity of care and treatment.  Therefore, the examiner opined there was no nexus established between the Veteran's active duty service and his current right shoulder condition.  

In weighing the opinions of record, great weight is given to the opinion of the May 2017 examiner.  The VA examiner's opinion was based upon examination of the Veteran, review of the medical records, and was supported by detailed rationale.  See Nieves-Rodriguez, 22 Vet. App. at 295. 

Conversely, the September 2009 opinion from K.P., a licensed practical nurse, provided no rationale for her conclusion nor did she take into account the medical evidence of record.  Thus, the Board finds her opinion is entitled to minimal, if any, probative weight.  See Stefl, 21 Vet. App. at 124. 

While the Veteran believes that his current right shoulder condition is related to his active duty service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of a shoulder disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his right shoulder disability is not competent medical evidence.  The Board finds the opinion of the May 2017 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the competent and probative evidence indicates that a right shoulder disability was not shown during the Veteran's active duty service or for several years thereafter, and the most probative evidence indicates that the Veteran's right shoulder disability is not related to service.  Accordingly, the claim for service connection for a right shoulder disability must be denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 56-57.


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


